DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2022 has been entered.

Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.  Claims 1, 5-7, 10 and 11 are currently pending and rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7, 10, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “said mixing glass or coffee mug” on line 2.  This limitation lacks proper antecedent basis.  Claim 1 recites the limitation, “the mixing glass” on lines 2-3.  This limitation lacks proper antecedent basis.
Claims 5-7, 10 and 11 are rejected based on their dependence to claim 1.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann et al. (DE 202013105815) in view of Oezcan (WO 2004067404), Maatta (US 20100084299) and Takata (US 4913307).
Regarding claim 1, Zimmermann discloses a mixed drink glass comprising a “shot glass” glass (see figure 2a, item 2; paragraph 18 where a shot can be dispensed within the container 2; see paragraph 32 of the machine translation) affixed to the bottom of a mixing glass (figure 2a, item 1), wherein the volume of the mixing glass is larger than the volume of the shot glass ( see figure 2a and figure 6 and paragraph 18, where the liquid in the container 2 can be a “shot” of a high percentage alcohol and the liquid in the container 1 can be a low percentage alcohol such as beer; see also paragraph 14 where the container 2 has a height less than that of container 1, thus inherently resulting in the mixing glass of Zimmermann having a greater volume than the shot glass ).
Zimmerman teaches that the shot glass contains a liquid (see paragraph 18 - “schnapps or a shot”) and the shot glass is provided with a removable cover that can be reattached (see paragraph 9 - “second beverage receptacle is closed by a film…In particular, it is provided that he second opening can be closed reversibly”; paragraph 30, 36; figure 8, paragraph 38 - “detachable or tiltable” - where a tiltable closure is also a removable cover).  The tiltable closure can be construed as being removable, and when repositioned over the central shot glass container, would have been “reattached.”   
Claim 1 differs in specifically reciting that “removable cover of said shot glass comprises an integral pull tab extending upwardly toward the rim of said mixing glass or hot beverage mug.”
However, Zimmerman already teaches the shot glass being sealed (see paragraph 9; paragraph 30, 36; figure 8, paragraph 38).  While not specific as to a pull tab extending upwardly toward the rim of said mixing glass or hot beverage mug, 
Further regarding the limitation of, “a removable cover that can be reattached” and which comprises “an integral pull tab,” it is noted that Maatta teaches a removable cover (see figure 1 and 2, item 2, 3, 9) that comprises a pull tab (figure 1, item 9), and where the cover can be reattached (see at least, the abstract - “enables resealing of the package”; paragraph 28, 31, 41).  Takata also teaches a resealable cover with a tab (figure 2, 5; column 6, lines 43-60), used for packages for foods or liquids (see column 1, lines 18-21).
Zimmerman also desires that the shot glass can be reclosed, as evidenced by the resealable closure (see figure 7, for example as well as paragraph 9).  Maatta’s closure is taught to provide a seal for containers comprising food (paragraph 14), as is Takata’s recloseable cover.  To thus modify Zimmerman and to used a removable cover that also has a tab and which can be reattached would thus have been obvious to one having ordinary skill in the art for the purpose of being able close the shot glass when there was only partial consumption of the contents therein, for instance.
Regarding claim 7, Zimmermann discloses that the liquid can comprise ethanol, such as schnapps (see paragraph 18), which has been well known to comprise ethanol.

 Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1, above, which relies on Zimmermann (DE 202013105815) as the primary reference, and in further view of Calderaio (US 20180184824).
Regarding claim 5, Zimmermann discloses that the mixing glass is sealed with a removable cover (see paragraph 9; paragraph 30, lines 315-318 and figure 5). While this embodiment uses the same cover for both the drink glass and the shot glass, it is noted that Zimmerman also teaches a separate closure for the shot glass section (see figure 2a, 6, 7, 8).  Zimmerman further suggest that the closure 20 can be used for closing the first and/or second drink receptacle (see paragraph 12; paragraph 30, lines 315-318) and therefore suggests that the closure can be used for closing just the larger drink receptacle.  This would have been desirable especially with Zimmerman’s embodiments that already use a removable cover for the shot glass receptacle (see paragraph 9 and figures 6-8), so as to be able to reclose the larger receptacle which already has a sealed shot glass receptacle.
Nonetheless, Calderaio further suggests that the larger receptacle comprises removable cover (see figure 1, item 30; paragraph 53).  To thus modify Zimmerman and to provide a removable cover for the larger mixed drink glass of Zimmermann, as taught by Calderaio would thus have been obvious to one having ordinary skill in the art, for being able to reclose the container after a mixed drink has been prepared within Zimmermann’s container.
Regarding claim 6, Zimmermann teaches that the mixing glass can have a cover (see figure 5).  Zimmermann also suggests that the cover can be a threaded (see paragraph 35 - “The closure is preferable clipped, screwed or integrally connected to the first and/or the second beverage receptacle.”
Zimmermann discloses screw caps for the shot glass container (1) but is not specific in reciting a “screw cap” for the mixing glass.  
However, it is noted that Calderaio evidences that it has been conventional to use a screw threaded cap (see figure 1, item 30 and paragraph 53) together with a peelable seal (see figure 1, item 28 and paragraph 53).  Therefore, to modify Zimmermann and to use a screw cap as the removable cover for the mixing glass would have been obvious to one having ordinary skill in the art, as an obvious matter of engineering and/or design, for the purpose of providing a recloseable closure to the mixing glass. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 7 above, which relies on Zimmerman (DE 202013105815) as the primary reference, in view of Hammerle (US 20100200582).
Regarding claim 10, in view of Zimmermann the combination teaches a mixed drink glass as recited in claim 7 wherein the liquid comprises ethanol.  
Claim 10 differs from the combination in specifically reciting, a kit comprising the mixed drink glass or hot beverage mug and a separate sealed container holding a mixer to be combined with the liquid comprising ethanol.
It is noted however, that Zimmermann teaches that the container can have a pre-portioned sealed second liquid (paragraph 11) and where the first liquid can be provided to the consumer for adding the first liquid to the container 1, (see paragraph 30, lines 322-324 of the machine translation).  This would suggest to one having ordinary skill in the art that a mixer component would have had to have been provided to the user.  
In any event, it is noted that Hammerle further teaches providing sealed containers as a kit for being able to make an alcoholic beverage, by pouring the contents of the sealed container into a receptacle (see paragraph 10, 12-14 and figures 2-3, item 11, 12 and 1; see paragraph 37).  Figures 5-7 of Hammerle teaches two sealed containers, where the contents of one container has been poured into the other container (see paragraphs 39-41).  On paragraph 40, Hammerle teaches one sealed container that contains a liquid comprising ethanol (see paragraph 40, “65 ml spirits”) and a second sealed container comprising a mixer, such as fruit juice.  To thus modify Zimmermann who already teaches that a first liquid can be provided to be added to the container and to thus include Zimmermann’s sealed container with a second separate sealed mixer would have been obvious to one having ordinary skill in the art for providing an easy to assemble drink kit so as to customize and make a mixed beverage on the consumer’s demand.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 7 above, which relies on Zimmerman (DE 202013105815) as the primary reference, in further view of Cook (US 20130213960), Verbeeck (WO 2018203312) and Saha (US 20050263006).
Regarding claim 11, and the limitation of “a hot beverage mug”, Zimmerman teaches that the shape of the container can vary (see paragraph 13), but the claim differs from the combination applied to claim 7 in specifically reciting that the container is a hot beverage mug.
Cook teaches containers similar to Zimmerman in that Cook also has a larger first receptacle, with a smaller second receptacle inserted therein, and where the smaller second receptacle can be used for holding a “shot” (see at least, the abstract, “shot glass” and paragraph 2).  Cook also teaches that the container can be a container such as a pint glass, but can also be a mug (see paragraph 20).  The concept of Cook is analogous to that of Zimmerman.  Additionally, Verbeeck has only been relied on as further evidence of mugs, used for both hot and cold beverages (see page 1, lines 4-5).  Zimmerman already teaches that the drink glass can be used for making coffee based beverages (see paragraph 2 and 30).  
Therefore, to modify the combination in view of Cook and Verbeeck’s teachings and to use a “mug” type container would have been obvious to one having ordinary skill in the art, based on the particular conventional type of container used for holding the “shot glass” container therein. 
 Further regarding claim 11, Zimmermann teaches that various types of beverages can be mixed together and also discusses coffee (see paragraph 30, lines 321 - where the shot glass container would have condensed milk to be combined with coffee).
Claim 11 differs from the above combination in specifically reciting a kit further comprising a package containing instant, ground or whole bean coffee to be brewed and then combined with the liquid comprising ethanol.
It is noted however, that Saha teaches a kit that includes a package that can be used to brew a beverage such as coffee (see figure 12, item 135; paragraph 93; figure 15, item 167; paragraph 98; figure 18, item 269) that is then dispensed into a cup (figure 18, item 273), where the bag can have coffee grounds (see at least, paragraph 90, 98).  Saha also teaches a kit that includes the various components used to make a hot beverage, including creamer and condiments (see figure 5 and paragraphs 86-87).  Saha also teaches a dispenser portion of the brewing/stirring device can also include a dispensing portion (see for example, figure 12, item 137) that can include additional flavorings such as milk, and alcohol to create a drink, where the dispenser is useful for creating hot and cold drinks (see paragraph 95, 107).  Because Zimmerman also teaches making coffee based mixed beverages, to thus modify Zimmerman and provide a kit that includes a package used to brew coffee which can then be combined with the ethanol would have been obvious to one having ordinary skill in the art, for the purpose of making a coffee based alcoholic beverage.

Response to Arguments
On pages 4-5 of the response, Applicant urges that the combination does not teach that the removable cover can be reattached.
This urging is seen to be moot in view of the new grounds of rejection addressing the new limitations to the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20040105917, US 20120318815, US 20120152952 US 20150008222, US 20150305527 all disclose reattachable covers with a tab used for food containers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792